NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RUSSELL D. ROSCO; BONNIE R.                     No.    18-35484
ROSCO,
                                                D.C. No. 2:17-cv-00086-RMP
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

TRANS UNION LLC; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                Rosanna Malouf Peterson, District Judge, Presiding

                             Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Russell D. Rosco and Bonnie R. Rosco appeal pro se from the district

court’s judgment awarding attorney’s fees as a sanction under Federal Rule of

Civil Procedure 11. We have jurisdiction under 28 U.S.C. § 1291. We review for

an abuse of discretion Rule 11 sanctions. Holgate v. Baldwin, 425 F.3d 671, 675


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2005). We affirm.

      The district court did not abuse its discretion by awarding attorney’s fees as

a sanction against plaintiffs or in its determination of the amount of the award. See

id. at 675-76 (describing grounds for Rule 11 sanctions and explaining that the

district court did not abuse its discretion unless it based its decision on an

erroneous view of the law or a clearly erroneous assessment of the evidence);

Hudson v. Moore Bus. Forms, Inc., 836 F.2d 1156, 1163 (9th Cir. 1987) (district

court is entitled to broad discretion in setting the amount of a fee award).

      We do not consider plaintiffs’ contentions regarding the district court’s July

10, 2017 order dismissing the complaint because the notice of appeal is untimely

as to that order. See Fed. R. App. P. 4(a)(1)(A) (notice of appeal must be filed

within 30 days after entry of judgment or order appealed from); Stephanie-

Cardona LLC v. Smith’s Food & Drug Ctrs., Inc., 476 F.3d 701, 703 (9th Cir.

2007) (“[I]f the district court does not set forth the judgment on a separate

document, an appealable final order is considered entered when 150 days have run

from the time the final order is docketed.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.



                                           2                                      18-35484